Lewis, J.
In a suit by an employee against a railroad company for an injury alleged to have resulted from the negligence of a coemployee, it was error for the court to give in charge to the jury section 2321 of the Civil Code ; and the error was not cured by the judge subsequently stating in his charge the correct rule on the subject, without calling attention of the jury to his mistake in quoting said section to them as the law of the case. Georgia Railroad Co. v. Hicks, 95 Ga. 301-305.

Judgment reversed.


All the Justices concurring.